Exhibit STATE OF NEVADA ROSS MILLER Secretary of Stale SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy February 22, 2010 Job Number:C20100222-0841 Reference Number: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20100107353-52 Amended & Restated Articles 4 Pages/1 Copies Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State Certified By: Richard Sifuentes Certificate Number: C20100222-0841 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N.
